EXHIBIT 10.57
(PINNACLE NATIONAL BANK) [g22271g2227101.gif]
BONUS AGREEMENT
     THIS BONUS AGREEMENT (“Agreement”) is made this 15th day of June, 2009 by
and between Pinnacle National Bank (“Pinnacle”) and Harvey White (“Employee”).
     WHEREAS, Employee has accepted employment by Pinnacle as a Chairman and
     WHEREAS, Pinnacle and Employee believe it to be mutually advantageous to
provide for the payment by Pinnacle of an employment bonus to Employee upon the
terms and conditions hereafter set forth:
     NOW THEREFORE, the parties hereto agree as follows:

  1.   Pinnacle will pay a bonus, in accordance with the matters noted in Item 2
below, to Employee in the amount of $50,000(Fifty thousand dollars). This
Agreement and any bonus payable hereunder shall not be assignable by Employee by
voluntary or involuntary assignment or by operation of law including, without
limitation, garnishment, attachment or other creditors’ process. The payment of
bonus hereunder is specifically conditioned on Pinnacle’s ability to pay the
bonus without interference from Employee’s creditors.     2.   The bonus payable
to the Employee will be paid in equal annual installments of 34% of the total
amount noted in Item 1 above for the next 3 (three) years payable on the annual
anniversary date of this Agreement. Additionally, each installment will include
interest accrued at the Applicable Federal Rate on the balance owed the Employee
for each accounting period (Federal mid-term rate is 2.25%). The annual
installment is conditional upon the continued employment of the Employee by
Pinnacle.         If Employee’s employment with Pinnacle terminates for any
reason, whether involuntary or voluntary, including without limitation for death
or disability (such event hereinafter referred to as “Termination”), Pinnacle
will not owe any further bonus installment payments to the Employee.     3.   In
consideration of Employee’s employment as a Chairman, the bonuses to be paid
under this Agreement, and other good and valuable consideration, Employee
further agrees that all records, documents and information concerning the
business of Pinnacle (“Records”) are and shall remain the confidential and
exclusive property of Pinnacle. Records include, but are not limited to,
Pinnacle’s books and records; holding or customer book pages; the names,
addresses, telephone numbers, assets and obligations of Pinnacle’s clients;
computer software or hardware used by Employee or made available for Employee’s
use at Pinnacle; any documents or computer programs prepared or generated by the
use of Records; and all training materials that Employee receives. Records
include the original and copies thereof, whether in hard copy or computer
software format. Employee will not remove any Records from the premises of
Pinnacle either in original, duplicated or copied form and Employee will

 



--------------------------------------------------------------------------------



 



      not disclose or otherwise transmit to any third party any information
contained in such records except in the ordinary course of conducting business
for Pinnacle.

  4.   Employee acknowledges that monetary damages for the breach of Employee of
any undertaking contained in Paragraph 3 of this Agreement will be inadequate
and agrees that Pinnacle will be entitled to preliminary and permanent
injunctive relief in addition to any other legal remedies that may be available
to it.     5.   The parties understand and agree that this Agreement shall not
be and is not to be construed as a contract for a specific term or duration of
employment. Pinnacle maintains an employment-at-will policy. Just as employees
are free to end their employment with Pinnacle at any time for any reason,
Pinnacle is free to end the employment relationship with any employee at any
time for any reason.     6.   Employee understands that in the event of
Termination, Employee is not entitled to receive any further commissions,
bonuses, overrides, trails, finder’s fees or any other compensation which
Employee would have earned later had Employee remained in the employ of
Pinnacle, other than such amounts as Employee already has earned as of the
effective date of Termination and due on transactions that occurred during the
month immediately preceding the termination of Employee’s employment.     7.  
Employee agrees that any controversy or dispute arising under this Agreement, or
out of Employee’s employment by Pinnacle (including, but not limited to, claims
arising under the Civil Rights Act of 1964, the Civil Rights Act of 1991, the
Age Discrimination in Employment Act of 1967 and analogous state statutes) shall
be submitted for arbitration upon demand of either party in accordance with the
rules of the Financial Industry Regulatory Authority or the New York Stock
Exchange, Inc., provided, however, that in the event of a breach of any
undertaking contained in Paragraph 3 of this Agreement, Pinnacle shall be
entitled to apply for and obtain from any state or federal court the injunctive
relief provided for in Paragraph 4 of this Agreement before or after the
commencement of any arbitration proceeding, such relief to be afforded to
Pinnacle pending the decision of the arbitrators.     8.   The parties agree
that in the event any controversy or dispute arising under this Agreement, or
out of Employee’s employment by Pinnacle is determined to be ineligible for
arbitration, NEITHER PARTY SHALL EXERCISE ANY RIGHTS IT MAY HAVE TO ELECT OR
DEMAND A TRIAL BY JURY. THE EMPLOYEE AND PINNACLE HEREBY EXPRESSLY WAIVE ANY
RIGHT TO A TRIAL BY JURY. The Employee acknowledges and agrees that this
provision is a specific and material aspect of the agreement between the parties
and that Pinnacle would not enter into this Agreement with Employee if this
provision were not part of the Agreement.     9.   This Agreement shall be
governed, construed and enforced in accordance with the laws of the State of
Tennessee.     10.   This Agreement is binding on Employee, Employee’s estate
and those with authority to act on Employee’s behalf. It is also binding on any
organization that may succeed Pinnacle’s interests.     11.   Pinnacle’s failure
to enforce a breach of this Agreement will not constitute a waiver of Pinnacle’s
right to enforce any other breach of this Agreement.

 



--------------------------------------------------------------------------------



 



  12.   If any part of this Agreement shall be held invalid or unenforceable,
that part shall be deemed modified as necessary to make it effective and the
remaining provisions of this Agreement shall remain in effect.     13.  
Employee understands that Pinnacle is relying on the representations and
agreements evidenced herein and that this Agreement incorporates the entire
understanding between Employee and Pinnacle on the subject matter herein and may
not be changed except by a writing signed by a duly authorized officer of
Pinnacle and Employee.     14.   Employee acknowledges that Employee was given
the opportunity to read this Agreement and to seek the assistance of counsel
before Employee decided to join Pinnacle and to sign this Agreement.

     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
as of the date first hereinabove written.

     
/s/ Harvey White
  /s/ Robert A. McCabe, Jr.
 
   
 
   
HARVEY WHITE
  PINNACLE NATIONAL BANK
 
   
 
  By (please print): Robert A. McCabe, Jr.
 
   
/s/ Nathan A. Hunter
  /s/ Lisa Hunley
 
   
Witness
  Witness

 